District No. 16 having been abolished by the act of 1885 (c. 43), the defendants, holding the district's money, properly refused to pay it to any one until the payee was judicially ascertained. The bill is properly brought by the plaintiffs, and could have been brought by the defendants, for an adjudication of the proper disposition of the money which is applied by law, as nearly as may be, to the use of those who would have been entitled to the benefit of it if the district had not been abolished. The fund has been accumulating in the city treasury fifteen years, during a part of which time the district had no school because it had no scholars. It was one of the increasing number of districts whose childless condition called for the act of 1885, or some other provision against the evil of an annual tax that could not be used for the purpose for which it was raised.
In the reserved case, no reason appears why the equalizing school-property tax of 1886, assessed on persons and property within the limits of the abolished district, should not be paid out of *Page 241 
this fund. But a maintenance of the district organization for the management and disposition of the money would be an inconvenient and unnecessary mode of administration. School-District v. Greenfield,64 N.H. 84. By virtue of their official duties, the school board of the town district seem to be proper persons to be appointed trustees. If cause is not shown for a different course, they will be appointed at the trial term, with instructions to pay the plaintiffs' share of the equalizing tax, and the plaintiffs' reasonable costs and expenses of this suit (to be determined by the court), and to apply the balance for the plaintiffs' use and benefit. If doubts arise as to any matter of detail, the trustees call apply at the trial term for further instructions which the facts stated in the case do not enable us to give at this time.
Case discharged.
CARPENTER and BINGHAM, JJ., did not sit: the others concurred.